Citation Nr: 0110147	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1968 
to September 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO) in which it was determined that the requisite new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The case is now ready for appellate review.  

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.


FINDINGS OF FACT

1.  In September 1995, the RO considered all of the evidence 
then of record and denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The appellant did not file a notice of 
disagreement within one year of having been sent notice of 
that decision.  

2.  Additional evidence received since September 1995 is 
either cumulative and duplicative, or does not bear directly 
and substantially upon the matter of service connection for 
post-traumatic stress disorder and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The September 1995 decision which denied service connection 
for post-traumatic stress disorder, is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1995 and 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for a 
psychosis, if manifested to a compensable degree with one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The appellant is seeking service connection for post-
traumatic stress disorder, which he contends began in or was 
the result of service.  However, inasmuch as a final decision 
as to that issue has been rendered, the matter currently 
before the Board for appellate review is whether new and 
material evidence has been submitted with which to reopen the 
claim of entitlement to service connection.

In September 1995, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder and the appellant was provided notice of that action 
in September 1995 together with his rights regarding the 
appeal of an adverse decision.  In that decision the RO found 
that the diagnosis of post-traumatic stress disorder had not 
been based upon confirmed stressors.  The appellant did not 
file a notice of disagreement with that decision and it 
became final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the basis of the RO's last final denial of 
entitlement to service connection for post-traumatic stress 
disorder was that the diagnosis of post-traumatic stress 
disorder in the veteran was not based upon confirmed 
stressors; and that the events that the veteran related were 
not supported by evidence of their occurrence.  

Consequently, the Board must determine if any of the evidence 
received subsequent to those determinations is both "new" and 
"material," to the question of whether the diagnosis of post-
traumatic stress disorder in the veteran is based upon 
confirmed stressors; and whether the events that the veteran 
related to be stressors were supported by evidence of their 
occurrence.  In essence, any newly submitted evidence must be 
new and must support the existence of the veteran's alleged 
stressors.  

The evidence submitted since the RO's denials of the claim on 
the merits in 1995, and implicitly or explicitly claimed by 
the veteran to be new and material, consists of VA outpatient 
treatment records from 1995, service department 
administrative records, and the veteran's written statements 
concerning his service in Vietnam.  

The service department administrative records submitted by or 
on behalf of the veteran are duplicates of records previously 
submitted and considered by the RO in the denial of the 
veteran's claim in 1995.  They are therefore not new.  

Although the veteran's written statements submitted since 
1995 are new, in that they were not previously of record, 
these statements are simply slightly different recollections 
from the veteran regarding his service in Vietnam than that 
which was submitted in 1995 and considered by the RO in the 
denial of the veteran's claim for service connection for 
post-traumatic stress disorder.  These recollections do not 
differ substantively from the veteran's statements that were 
submitted in 1995, and for the most part are even less 
detailed.  Consequently, the veteran's own statements are not 
new and are also insufficient to reopen the claim.  

On the other hand, the newly submitted VA outpatient 
treatment records from 1995 to 1999 are considered new and, 
were for the most part, generated by physicians who are 
deemed to possess the requisite medical knowledge to render a 
medical diagnosis and opinion of causation competent.  

Although the newly submitted VA treatment records provide a 
diagnosis of post-traumatic stress disorder in the veteran, 
they are clearly not material because they are not probative 
of the issue at hand.  These records do not tend to answer 
the essential question of whether the diagnosis of post-
traumatic stress disorder is based upon confirmed stressors; 
and whether the events that the veteran related to be 
stressors were supported by evidence of their occurrence.  In 
essence, this newly submitted medical evidence does not 
support the existence of the veteran's alleged stressors.  As 
such it is not deemed so significant and of such probative 
value that it must be considered in order to fairly decide 
the merits of the claim, and it is therefore not new and 
material.  In that regard, it must be noted that in the 
denial of the veteran's claim for service connection for 
post-traumatic stress disorder in 1995, the RO also had 
before it a diagnosis of post-traumatic stress disorder in 
the veteran.  What was missing was the confirmed existence of 
stressors supporting that diagnosis.  

The Board therefore finds that additional medical evidence 
obtained in connection with the veteran's current claim is 
new evidence, but not material.  Because the more recently 
submitted evidence does not address or meet the requirement 
of confirmed stressors supporting the diagnosis of post-
traumatic stress disorder, it does not tend to prove a matter 
at issue, and it is hence, not probative.  Consequently, it 
is not evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  The law is clear that 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  In the absence of evidence that is 
both new and material, the veteran's request to reopen his 
claim for service connection for post-traumatic stress 
disorder must be denied.  38 U.S.C.A. §§ 5107(a), 5108, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for post-traumatic stress 
disorder, the claim remains denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

